EXHIBIT 32CERTIFICATION PURSUANT TO18 U.S.C. SECTION1350,AS ADOPTED PURSUANT TOSECTION-OXLEY ACT OF2002 In connection with the Annual Report on Form10-K of GeoTraq, Inc. (the "Company") for the years ended July 31, 2015, as filed with the Securities and Exchange Commission (the "Report"), I, Gregg Sullivan, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company Date: November 13, 2015 By:/s/ Gregg SullivanGregg SullivanChief Executive Officer (Principal Executive Officer and Principal Financial Officer)
